Citation Nr: 1403583	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-24 386	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative joint disease (i.e., arthritis) of the left knee, status post anterior cruciate ligament tear.

2.  Entitlement to a rating higher than 30 percent for left knee instability.

3.  Entitlement to an effective date earlier than July 12, 2007 for the assignment of the separate 30 percent rating for the left knee instability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from July 1983 to April 1994.

These claims are before the Board of Veterans' Appeals (Board/BVA) on appeal from May and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the Certification of Appeal (on VA Form 8), dated in May 2011, the RO certified just two claims as on appeal, including, in part, entitlement to an increased evaluation for left knee instability, severe movement of anterior and posterior cruciate ligaments.  Given the procedural history of this appeal, however, the Board has recharacterized the claims on appeal to include three issues rather than just two.

The Veteran initially appealed a May 2007 rating decision confirming and continuing a 10 percent evaluation assigned for his left knee disability, then characterized as degenerative joint disease of the left knee, status post anterior cruciate ligament tear, but rated under Diagnostic Code (DC) 5257 based on instability.  By rating decision dated in November 2007, which he also appealed, the RO then continued the 10 percent rating assigned that disability, but rerated it under DC 5010 because of the arthritis and granted him a separate 30 percent rating for left knee, severe movement of the anterior and posterior cruciates, pursuant to DC 5257, to additionally compensate him for the instability.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  His left knee disability is indeed more appropriately rated in this manner, under DC 5010 (with referral to DCs 5003, 5260 and 5261 based on arthritis with consequent limitation of motion and DC 5257 based on knee instability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

The Veteran testified in support of these claims during a videoconference hearing in October 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing, the Veteran raised an additional claim of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability)); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is at least partly, if not entirely, predicated on the service-connected disabilities for which the Veteran is requesting higher ratings in this appeal.  Since, however, this derivative TDIU claim has not been initially considered by the RO and requires further development before being decided, the Board is remanding it to the RO via the Appeals Management Center (AMC).  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim in this circumstance does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, the Board also is remanding rather than immediately deciding the underlying claim for a higher rating for the left knee arthritis since it, too, requires further development before being decided on appeal.  Whereas the Board, instead, is going ahead and deciding the claims for a higher rating for the left knee instability and an earlier effective date.


FINDINGS OF FACT

1.  The Veteran has the maximum assignable schedular rating for knee instability.

2.  The schedular rating criteria reasonably describe and contemplate the level of severity and consequent impairment of this component of his left knee disability.

3.  On April 3, 2007, after he had filed a claim for an increased rating for his left knee disability, it became evident the disability had worsened.



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 percent for the left knee instability, including on an extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, DC 5257 (2013).

2.  The criteria are met, however, for an earlier effective date of April 3, 2007 for the assignment of the separate 30 percent rating for the left knee instability.  38 U.S.C.A. §§ 5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising him of the portion of the evidence he is to provide versus the portion of the evidence VA will attempt to obtain on his behalf.  38 U.S.C.A. § 5103.  VA must also assist him in obtaining evidence necessary to substantiate his claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The RO satisfied VA's duty to notify by sending the Veteran a VCAA notice letter in July 2006, prior to initially deciding his claim for an increased evaluation for his left knee disability.  Despite being under no legal obligation to do so, see Goodwin v. Peake, 22 Vet. App. 128 (2008) (in cases involving "downstream" elements of a claim, including disability ratings and effective dates, an additional VCAA notice letter need not be provided the Veteran), thereafter, the RO sent him three additional VCAA notice letters.  These letters informed him of his and VA's respective responsibilities in obtaining the required supporting evidence and satisfy all notification requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), overruling 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board provided the Veteran additional notice during his October 2013 hearing.  The presiding VLJ specifically complied with all hearing requirements set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), in part, by explaining in great detail the nature of the claims at issue in this decision and the type of evidence and information needed to support them.

The RO also satisfied VA's duty to assist by securing all available evidence necessary for equitable resolution of these claims, including post-service claim documents and VA and private treatment records, affording the Veteran VA compensation examinations, during which examiners addressed the severity of his left knee disability, and affording him a hearing, during which he personally testified as to the severity of his left knee disability and when it began to worsen.

He does not assert that VA violated its duty to notify, that there are any additional records that VA should obtain on his behalf that are obtainable, that the VLJ who presided over the hearing did not provide him all necessary information concerning his claims, or that the VA examinations are inadequate to decide whether his left knee instability is rated properly and as of the correct effective date.  The Board thus finds that no further notice or assistance is required.


II.  Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic files ("Virtual VA" and the newer Veterans Benefits Management System (VBMS)).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA associated with the claims file on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

A.  Increased Evaluation

1.  Schedular Rating

The Veteran is claiming entitlement to higher ratings for his left knee disability.  According to a December 2007 statement, he is particularly interested in increases under DCs 5010 and 5257.  The only component of his left knee disability being addressed immediately in this decision, however, is the instability rated under DC 5257.  The Board discusses the other component of this disability - namely, the arthritis that is rated under DC 5010 (with referral to DCs 5003, 5260 and 5261) - in the REMAND portion of this decision, below.

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

The RO has rated the Veteran's left knee instability as 30-percent disabling pursuant to DC 5257.  A 30 percent rating is the highest assignable under this DC, which governs ratings of "other" knee impairment that includes especially recurrent subluxation or lateral instability.  This maximum possible schedular evaluation accepts that he has "severe" instability.  38 C.F.R. § 4.71a, DC 5257.

2.  Extra-schedular Consideration

In certain circumstances, a claimant may be assigned an increased or higher evaluation on an extra-schedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for an increased or higher evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a evaluation on an extra-schedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extra-schedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased or higher evaluation on an extra-schedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the Rating Schedule pertaining to the disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the Rating Schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization."  Id.

In this case, the Veteran has raised the question of whether he is entitled to an increased evaluation for his left knee disability on this special extra-schedular basis by asserting that his knees have hindered his ability to work.  Referral for extra-schedular consideration is nonetheless unnecessary.  The rating criteria reasonably describe the level of severity and symptomatology of this particular knee disability.  The 30 percent evaluation assigned this disability specifically and exclusively contemplates knee instability and the level of impairment caused by the instability.

B.  Earlier Effective Date

By rating decision dated in October 1994, the RO granted the Veteran service connection for, in pertinent part, residuals of a left knee injury and assigned the consequent disability a 10 percent initial evaluation.  By rating decision dated in May 2007, the RO confirmed and continued the 10 percent evaluation assigned the Veteran's left knee disability.  By rating decision dated in November 2007, the RO again confirmed and continued the 10 percent evaluation assigned the left knee disability, then characterized as degenerative joint disease (arthritis), but assigned the Veteran a separate 30 percent evaluation for left knee instability, effective from November 1, 2007.  By rating decision dated in May 2009, the RO assigned the separate 30 percent evaluation an earlier effective date of July 12, 2007.

According to the Veteran's written statements and hearing testimony, an even earlier effective date is warranted - that is, even prior to July 12, 2007.  He posits either July 3, 2006 to correspond with the date he filed his claim for an increased evaluation, or a 2005 or 2006 date to correspond with his VA examination.  Allegedly, his left knee was just as severe during that examination, but the examiner failed to realize that fact.

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies).

As the VLJ explained during the October 2013 hearing, there are thus three possible effective dates that may be assigned the increased rating in this case, depending on the facts:

(1) if the increase in disability occurred after the claim was filed, the date that the increase was shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if the increase in disability preceded the claim by a year or less, the date that the increase was shown to have occurred (date increase was factually ascertainable) (38 C.F.R. § 3.400(o)(2)); and

(3) if the increase in disability preceded the claim by more than a year, the date that the claim was received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Determining the appropriate effective date to assign the increased evaluation in this case therefore involves analyzing when the claim for the increase was received and, to the extent possible, when the increase in the service-connected left knee instability actually occurred.  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

In this case, the RO received from the Veteran an initial claim for service connection for residuals of a left knee injury in May 1994.  The RO granted that claim and, as previously indicated, assigned the left knee disability an initial 10 percent evaluation.  Inasmuch as the Veteran did not appeal that decision, including that initial rating, it is a final and binding determination.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.200, 20.1103.  See also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (explaining that the Veteran must separately appeal this "downstream" issue); Fenderson v. West, 12 Vet. App. 119, 125 1999 (discussing how, if he does, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

Thereafter, on July 7, 2006, the RO received from the Veteran a written statement requesting a higher disability evaluation for his left knee injury residuals.  The RO eventually granted this claim, as explained above, so the question is whether the left knee disability had worsened prior to that time, but within a year of the filing, in which case a 2005 effective date could be assigned, or before that time, in which case a July 7, 2006 effective date could be assigned, or after the filing, in which case an effective date corresponding to the date of worsening could be assigned.

There is no evidence that the worsening occurred before July 7, 2006, as alleged.  There are no medical records in the claims file dated between October 1994 and June 2006, including any report of VA examination conducted in 2005 or 2006.  

According to VA and private treatment records dated since July 2006, the Veteran injured his back and hip on July 18, 2006 when he was working and jumped off an 18-wheeler while moving furniture out of it.  During treatment visits for that injury, and even though he reported a history of left knee surgery, he did not mention any then current problems with his left knee - including as specifically concerning instability.  Rather, during a VA examination on April 3, 2007 in conjunction with his claim for an increased evaluation for his left knee disability, he reported a worsening of this disability.  X-rays confirmed his report in this regard, showing for the first time osteoarthritic change of the patellofemoral joint space.  

The examiner noted abnormal left knee movement and guarding of such movement on examination.  Although he noted no left knee instability, it appears, as alleged, that such instability existed at that time.  Not long thereafter, a private physician confirmed the Veteran's left knee disability was so severe with significant arthritis and instability that it required surgery; and, on August 23, 2007, a mere four months after the VA examination, the Veteran underwent this necessary surgery.  This evidence is sufficient to establish that the worsening first became evident on April 3, 2007, making that date the appropriate effective date to assign the separate 30 percent rating for the left knee instability.  So, to this extent, this claim is being granted.


ORDER

The claim of entitlement to a rating higher than 30 percent for the left knee instability, including on an extra-schedular basis, is denied.

However, an earlier effective date of April 3, 2007 is granted for the assignment of the separate 30 percent rating for the left knee instability, subject to the statutes and regulations governing the payment of retroactive VA compensation.



REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, the claim of entitlement to a rating higher than 10 percent for the degenerative joint disease (arthritis) of the left knee, including the derivative question of whether the Veteran is entitled to a TDIU, but this additional development is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.

During the course of this appeal, most recently in February 2008, VA assisted the Veteran in support of his claim for an increased evaluation for his left knee disability by affording him VA examinations of this knee.  The reports of those examinations are inadequate, however.  Moreover, since then, particularly during his October 2013 hearing, he has claimed that his left knee disability has worsened significantly and questioned the viability of an examination conducted so soon after his August 2007 left knee surgery.  In addition, the reports of the VA examinations and subsequent addendum opinions are internally inconsistent on the matter of whether he has additional functional loss on repetitive use or during flare-ups.  Another VA left knee examination is therefore necessary.

Accordingly, these claims are remanded for the following additional development and consideration:

1.  Afford the Veteran another VA examination for the purpose of reassessing the severity of his left knee disability.  Transfer the claims file to the examiner for review and ask that he or she confirm in writing that the review included all relevant evidence in the claims file, including a complete copy of this decision and remand.  Advise him or her to perform all necessary diagnostic testing, including X-rays, if indicated, and then proceed with the following instructions.  

(a) Record in detail the Veteran's history of left knee symptoms, including whether he is experiencing flare-ups of such symptoms and, if so, whether and to what extent (in terms of degrees) the flare-ups are resulting in additional loss of motion of the left knee.  

(b) Indicate whether the Veteran has undergone additional left knee surgery since 2007.

(c) Identify all orthopedic and neurological symptoms related to the Veteran's service-connected left knee disability; 

(d) Specifically indicate whether and to what extent the Veteran's left knee arthritis is causing limitation of motion or ankylosis, including on prolonged or repetitive use or during flare-ups; 

(e) Also indicate whether, as alleged, the left knee arthritis, alone or in conjunction with his left knee instability and/or PTSD and left index finger fracture residuals, render him unable to secure or follow a substantially gainful occupation; and 

(f) Provide complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Review the examination report to ensure it complies with the previous instruction and, if it does not, return it to the examiner for correction. 

3.  Then readjudicate the claim for an increased rating for the degenerative joint disease of the left knee, to include the derivative question of whether the Veteran is entitled to a TDIU, in light of this and all other additional evidence in the physical and electronic claims file.  In so doing, consider all symptoms due to the arthritis, including limitation of motion, but not knee instability, which is separately service connected under DC 5257.  If the benefit sought continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims for a higher rating for the arthritis and a TDIU.  

The Veteran has the right to submit additional evidence and argument concerning these claims being remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


